Order entered November 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01352-CV

                  GENERAL PACKAGING CORPORATION, Appellant

                                               V.

                      LEONARDO HERNANDEZ GARCIA, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13137-D

                                           ORDER
       We GRANT appellant’s November 14, 2014 motion for an extension of time to file a

brief. Appellant shall file its brief by December 19, 2014. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE